 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MERRICK JOSE MOORE,                              Case No. 1:13-cv-01820-BAM (PC)
12                      Plaintiff,                    ORDER TO SHOW CAUSE REGARDING
                                                      PLAINTIFF’S FAILURE TO PROVIDE
13          v.                                        SUFFICIENT INFORMATION TO
                                                      EFFECTUATE SERVICE ON REGISTERED
14   CASAS, et al.,                                   NURSE SABIOS
15                      Defendants.                   (ECF Nos. 122, 143)
16                                                    FOURTEEN (14) DAY DEADLINE
17

18          Plaintiff Merrick Jose Moore (“Plaintiff”) is a state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action under 42 U.S.C. § 1983. All parties have consented to

20   Magistrate Judge jurisdiction. (ECF Nos. 7, 74.) This matter is set for trial on April 29, 2019.

21          On March 5, 2019, Plaintiff’s motion for attendance of incarcerated and unincarcerated

22   witnesses was granted with respect to the attendance of unincarcerated witnesses Sergeant Love,

23   Nurse Sabios, and Nurse Savage. (ECF No. 122.) Plaintiff submitted checks made out to these

24   witnesses for the appropriate witness fees on March 27, 2019, and the Court directed service of

25   subpoenas on the witnesses the same date. (ECF No. 139.)

26          On April 2, 2019, subpoenas were returned executed as to Sergeant Love and Nurse

27   Savage. (ECF No. 144.) However, the subpoena as to Nurse Sabios was returned unexecuted

28   and the check for Nurse Sabios was returned to the Clerk of the Court. (Id.)
                                                      1
 1          Plaintiff, as an incarcerated pro se plaintiff proceeding in forma pauperis, is entitled to

 2   rely on the U.S. Marshal for service of subpoenas for his unincarcerated witnesses. See Puett v.

 3   Blandford, 912 F.2d 270, 275 (9th Cir. 1990). However, it is ultimately Plaintiff’s responsibility

 4   to provide the Marshal with accurate and sufficient information to effect service. See Walker v.

 5   Sumner, 14 F.3d 1415, 1421–22 (9th Cir. 1994), abrogated on other grounds by Sandin v.

 6   Connor, 515 U.S. 472, 115 (1995).

 7          Here, the U.S. Marshal attempted to serve Nurse Sabios with the information that Plaintiff

 8   provided. However, the Marshal was informed by CDCR that no one by the name Sabios has

 9   ever worked at CSP or any other CDCR location. CDCR suggested a possible spelling error, and

10   that the name of the witness might be spelled “Ceballos.” (ECF Nos. 143, 144.) Plaintiff

11   therefore has not provided sufficient information to identify and locate Nurse Sabios for service

12   of the subpoena.

13          Plaintiff will be afforded an opportunity to provide correct or updated information

14   regarding this witness’s name, as well as provide a new check for the appropriate witness fees

15   made out to the name of the correct individual. Regarding the check made out to R.N. Sabios,

16   the Court will physically return the check to Plaintiff at trial, unless Plaintiff requests otherwise.

17          Accordingly, it is HEREBY ORDERED that within fourteen (14) days from the date of

18   service of this order, Plaintiff shall provide the Court with the correct spelling of the name of

19   Nurse Sabios. If Plaintiff wishes to have the U.S. Marshal attempt to re-serve the subpoena on

20   this witness, Plaintiff should submit a new check or money order in the amount of $102.64, made
21   out to the correct spelling of the witness’s name. Plaintiff’s failure to timely comply with this

22   order will result in Plaintiff’s inability to call this witness to testify at trial.

23
     IT IS SO ORDERED.
24

25      Dated:     April 3, 2019                                /s/ Barbara    A. McAuliffe              _
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        2
